DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is objected to because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because “adapted” in line 1 should be “is adapted”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the body part liner” in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relation this body part liner has with the other elements of the claimed bio-sensor strip.
Claim 11 recites “data from the one or more bio-sensor strips” in line 5 and “the data from the one or more bio-sensor strips” in line 6, but it is not clear if this data is the same as, related to, or different from the parameters in the recitation “wherein the one or more bio-sensors 
Claims 12-14 are rejected by virtue of their dependence from claim 11.
Claim 12 recites “properties” in line 1, but it is not clear if this recitation is the same as, related to, or different from “properties” of claim 11, line 1.  If they are the same, “properties” in claim 12 should be “the properties”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 13 recites “the recording of the data from the one or more bio-sensor strips” in liens 1-2 in which there is insufficient antecedent basis for “the recording” in this claims. Also, it is not clear what relation this step has with the other previously-recited steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the recitation “wherein a side of the bio-sensor strip in contact with the body part or the body part liner” in lines 2-3 improperly includes a human being as part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-8,  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0274896 (Wang), in view of U.S. Patent Application Publication No. 2006/0254369 (Yoon).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  Wang does not teach that the substrate of the electronics liner 24 is silicone.  Yoon teaches that silicone is a suitable material for such a substrate (paragraph 0078 of Yoon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the material for the substrate of the electronics liner 24 of Wang since (1) a material is required and Yoon teaches one such material and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a bio-sensor strip adapted to be located between an object and a body part and comprising: one or more bio-sensors (the integrated sensors 26 of Wang) disposed on at least one first polymer film (the silicone material suggested by Yoon for the electronics line 24 of Wang), wherein the one or more bio-sensors measure parameters at a location between the object and the body part (the integrated sensors 26 of Wang); a plurality of power leads and data leads connected to the plurality of bio-sensors (the leads from the sensors and to/from power; paragraphs 0061 and 0064-0077 of Wang) and to a power and data connector (transmission and power modules suggested in paragraphs 0061, 0064-
With respect to claim 2, the combination teaches or suggests a body part liner is disposed between the bio-sensor strip and the body part (the medical adhesives of Wang; paragraphs 0036-0047 of Wang). 
With respect to claim 3, the combination teaches or suggests that a second polymer film is disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads (the prosthetic sock 10 of Wang; paragraph 0024 of Wang). 
With respect to claim 4, the combination teaches or suggests that at least one of the first polymer film or the second polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the prosthetic sock 10 of Wang or the markings on the electronics layer 24 of Wang; FIGS. 4-4A of Wang). 
With respect to claim 5, the combination teaches or suggests that a side of the bio-sensor strip in contact with the body part or the body part liner is made from polyurethane (paragraph 0043 of Wang). 
With respect to claim 7, the combination teaches or suggests that a side of the bio-sensor strip in contact with the object is made from silicone (the silicone material of Yoon). 
With respect to claim 8, the combination teaches or suggests that the one or more bio-sensors (819, 919) measure at least one of pressure between the body part (932) and the object (216, 316, 916), or temperature at the location (the integrated sensors 26 of Wang including pressure and temperature sensors). 
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Yoon, and further in view of U.S. Patent Application Publication No. 2009/0054793 (Nunez).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  It is known in the art to use acrylic-based adhesive for affixing sensors (paragraph 0033 of Nunez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic-based adhesive of Nunez to affix the sensors to the substrate of Wang since it provides a stronger bond between the two.  Thus, the prior art teaches or suggests that the one or more bio-sensors (the integrated sensors 26 of Wang) are affixed on the at least one first polymer film (the silicone material suggested by Yoon for the electronics line 24 of Wang) by an acrylic adhesive (the acrylic-based adhesive of Nunez). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Yoon, and further in view of U.S. Patent Application Publication No. 2015/0359644 (Sanders).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  Wang further suggests that other sensors may be used (paragraph 0067 of Wang).  Sanders teaches the pressure pulse may be such a sensor so that the arterial drive in the amputee can be determined and circulatory health may be monitored (paragraph 0106 of Sanders).  It . 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Yoon, and further in view of U.S. Patent Application Publication No. 2017/0290685 (Montez).
The combination teaches or suggests that the one or more bio-sensors (819, 919) measure temperature at the location (the integrated sensors 26 of Wang including temperature sensors in an array; see FIG. 4A of Wang).  Also, the temperature measurements are subsequently analyzed or reviewed (paragraphs 0076-0079 of Wang).  Montez discloses that such analysis/review may take the form of generating temperature maps (paragraphs 0010 and 0062-0064 and claim 1 of Montez; pages 4 and 12-13 of Montez’ provisional application 62/321,479).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate temperature maps from the measurements from the temperature sensor array of the combination since it permits easier viewing of the temperature data.
With respect to claim 11, the combination teaches or suggests a method of evaluating properties between a body part and an object comprising: affixing one or more the bio-sensor strips of claim 1 to one of the body part or the object (affixing the bio-sensor strips of the 
With respect to claim 12, the combination teaches or suggests that properties are indicative of at least one of fit, interaction or dynamics between the body part and the object (the integrated sensors 26 of Wang including pressure, temperature, moisture, odors, and acceleration sensors provide measurements that are indicative of fit, interaction, and/or dynamics between the body part and the object). 
With respect to claim 13, the combination teaches or suggests that the recording of the data from the one or more bio-sensor strips is carried out whilst the body part is in motion (the integrated sensors 26 of Wang including acceleration sensors suggested recording data while the body part is moving). 
With respect to claim 14, the combination teaches or suggests collecting data from a motion sensor (the acceleration sensors of Wang) and correlating the data from the motion sensor with the data from the one or more bio-sensor strips (paragraphs 0064-0079 of Wang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791